Title: From James Madison to James Monroe, 10 April 1815
From: Madison, James
To: Monroe, James


                    
                        
                            
                                Dear Sir
                            
                            Montpelier Apl. 10. 1815
                        
                        I have just recd. yours of the 8th. accompanied by the joint & several Commission for Mr. Shaler & the two naval Commanders, which I have signed. I have signed also a blank sheet, for the provisional use noted with a pencil as suggested by Mr. Pleasanton.
                        
                        The case of Genl. Wilkinson is, like that of some others truly distressing. The office in the Customs at N.Y. I suppose is shut agst. him. If he will accept the Superintendancy of Indian Affairs, that appt. will come fairly into consideration, altho’ I shd. suppose it wd. neither suit nor support him; and you know the prejudices agst. him in some respects that might be applicable to that species of service in that quarter of the Country. I doubt the propriety of increasing the number of Commrs for Indian Treaties, which is sufficiently great already for the harmony of opinions.
                        I concur in the expediency of following up the enquiries suggested by the letter of Cochrane, & the information from Genl. Pinkney. Guard however as well as possible agst. expence, and particularly agst. the pecuniary discretion of agents.
                        I return the letters from Simson & Wood. Mr. Ware has been heretofore brought into view from respectable quarters, but it will be best to hear from Govr. Holmes before a Secy. be appd. Will it not be best to keep consulships open, as much as may, with a view, to disbanded officers of conspicuous merit. Affe. respects
                        
                            J. Madison
                        
                    
                    
                        I return signed the privateering Commission agst. the algerines, and have made no alterations in the instructions intended for it. I wish you to consult with Col: Lear who may probably give useful hints. Will it not be proper, to forbid expressly the capture of Algerine property in neutral vessels? Those of G.B. might reasonably be excepted as she does not admit the principle: but the exception if not utherwise [sic] impolitic does not merit the attention. Will it not be well also to authorize the recapture from the Algerines, of neutral vessels, which will be of course friendly to the U.S. & thankful for such a privation to a common Enemy. Our Cruisers shd. be instructed also on the subject of Contraband Stores in neutral vessels bound to Algiers.
                        Perhaps it may be most prudent not to molest them, particularly if the stores be going on public acct.: and to a port not regularly blockaded. Will it not be well also, to authorize prizes to be carried into friendly ports in Europe which may be willing to receive & condemn them? These points may be decided at Washington, without the delay of a further reference to me.
                    
                